   Case 2:20-cv-00681-MHT-CSC Document 24 Filed 06/11/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


D'ATHONY BROWN,                         )
                                        )
     Plaintiff,                         )
                                        )           CIVIL ACTION NO.
     v.                                 )             2:20cv681-MHT
                                        )                  (WO)
REOSHA BUTLER, Warden,                  )
et al.,                                 )
                                        )
     Defendants.                        )

                                   OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,       filed    this     lawsuit         complaining      about     his

conditions       of     confinement         due    to   the      presence    of

prisoners with COVID-19.                 This lawsuit is now before

the court on the recommendation of the United States

Magistrate Judge that plaintiff’s case be dismissed for

failure    to    comply     with    court         orders   and    failure     to

prosecute.            There       are       no      objections       to      the

recommendation.           After     an      independent       and    de     novo

review    of    the     record,    the      court    concludes      that     the

magistrate judge’s recommendation should be adopted.
Case 2:20-cv-00681-MHT-CSC Document 24 Filed 06/11/21 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 11th day of June, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
